Title: To James Madison from William W. Hening, 5 February 1803 (Abstract)
From: Hening, William W.
To: Madison, James


5 February 1803, Charlottesville. Returns his commission of bankruptcy. Has been consulted as a lawyer in every bankruptcy case occurring in “this part of the state” and believes it incompatible with the functions of a bankruptcy commissioner to exercise the duties of a lawyer in the same case.
 

   
   RC (DNA: RG 59, LRD). 1 p. Docketed by Jefferson. The enclosure is Hening’s 17 June 1802 commission (DNA: RG 59, ML).


